NDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file.
Status of Claims
Claims 1-12 are pending. Claims 2-3, 7 and 12 have been withdrawn due to non-elected claims. Claims 1, 4-6, and 8-11 have been examined.

Election/Restriction
Applicant’s election without traverse of Group II, claims 4-11, and the Species Group C: serum of claim 6, the Species Group D: an enzyme-linked immunosorbent assay of claim 8, in the reply filed on 1/26/2022 is acknowledged.
Since Group II claim 4 includes the limitation of claim 1, claim 1 has been examined. Claims 2-3, 7 and 12 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/26/2022.
Priority
This application, Serial No. 16/779,602 (PGPub: US20200158726A1) was filed 02/01/2020. This application is a continuation in part of US application 14/889,905 filed on 11/09/2015, which is a 371 of PCT/EP2014/059584 filed on 05/09/2014.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in United Kingdom on 05/09/2013. It is noted, however, that applicant 

Information Disclosure Statements
No Information Disclosure Statements have been filed.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-6, and 8-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)). To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991). See also MPEP 2163.04. 

For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus. Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997). The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members. The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., high affinity, neutralization activity, competing with a reference antibody for binding, binding to a certain epitope), “[c]claiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately 

Along these same lines, a more recent Federal Circuit decision, Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), describes how when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself not just a description of the sequence to which the antibody binds. Amgen, 872 F.3d at 1378-79. 

The importance of this court decision was recently expounded upon by Robert W. Bahr, Deputy Commissioner for Patent Examination Policy in a memorandum clarifying the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) as it relates to claims drawn to antibodies (see Memorandum of February 22, 2018, 2 pages, cited herewith).  

Specifically, the so-called “newly characterized antigen” test, which had been based on an example in previously issued USPTO training materials and had been used in the past for determining whether there is adequate written description under 35 U.S.C. § 112(a) for a claim drawn to an antibody is now considered defunct. 

The Memorandum explains that USPTO personnel should continue to follow the relevant sections of the MPEP pertaining to the written description requirement of 35 U.S.C. § 112(a) (without regard for any disclosure in the MPEP concerning the use of a 

As described in MPEP § 2163, “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice…reduction to drawings…or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus…See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus.").” 

Note well: even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited 

In the instant case, the claims refer to an antibody by its functional properties of binding to a particular sequence: collagen type X alpha 1 epitope comprising SEQ ID NO: 1. As a result, the claims are directed to a large genus of antibodies in terms of desired functional properties. Specifically, the claimed antibodies are identified by reference to desired binding properties such as any antibodies that bind to collagen type X alpha 1 epitope comprising SEQ ID NO: 1.  
Therefore, in this case antibodies are claimed that must have specific binding properties.
The instant specification discloses that an antibody or fragment thereof may preferably comprise one or more complementarity-determining regions (CDRs) selected from 6 CDRs sequences (3 for light chain and 3 for heavy chain). Additionally, the instant specification discloses framework sequences of a light chain and a heavy chain and the light chain/heavy chain variable region sequences (Specification, Pages 4-5).
However, it is known in the art that the constant region can also affect binding of the antibodies to the target sequence. See Xia et al. (The constant region affects antigen binding of antibodies to DNA by altering secondary structure. Mol Immunol. 2013 November: 56(0): 28-37. doi:10.1016/j.molimm.2013.04.004) or Torres et al. (The immunoglobulin heavy chain constant region affects kinetic and thermodynamic 
Furthermore, although the instant specification discloses 6 CDRs sequences and specific light/heavy chain framework sequences and specific light/heavy chain variable region sequences, the identities of the members of the genus cannot be determined based on the specification. The specification fails to identify any partial structure or other identifying structural information that would confer the necessary functional properties. There is no disclosed correlation between structure and function, Therefore, it is not known what antibodies meeting the structural requirements would also exhibit the claimed functional properties.
While various species are encompassed by the claims, there is no adequate written description of this genus. The specification discloses only a single species of a mouse-human monoclonal antibody NB509-11G8 and its sequence, which is not representative of the entire genus encompassing any and all antibodies as claimed.
As the Federal Circuit has recognized: "Claiming antibodies with specific properties, e.g., an antibody that binds to human TNF-a with A2 specificity, can result in a claim that does not meet written description even if the human TNF-a protein is disclosed because antibodies with those properties have not been adequately described." Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011). While one could test a plurality of antibodies having different structures and/or properties to determine which, if any, have the requisite functional characteristics 
In this case, the claims would cover a variable genus of antibodies that would achieve a desired result, but the specification does not describe representative examples to support the full scope of the claims. The actual inventive work of producing at least a substantial number of the claimed antibodies would be left for subsequent inventors to complete. For all of these reasons, the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.
 
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 9-11 are directed to method of immunoassay as claimed in claim 4, wherein said method further comprises correlating 
According to the Guidance on Patent Subject Matter Eligibility, the inquiry for subject matter eligibility consists of three steps (Steps 1, 2A, and 2B):
Step 1: Is the claim directed to a statutory category?  Yes, the claim is directed to a process.
Step 2A: Is the claim directed to a judicial exception (a law of nature, a natural phenomenon, or an abstract idea)?  Yes, the claim is directed to a law of natural or natural phenomenon and an abstract idea.  Specifically, the claim is directed to the relationship between levels collagen type X alpha 1 and the severity of the disease.  Also, the claim is directed to an abstract idea, because of the correlating step.
Step 2B:  Does the claim as a whole amounts to significantly more than the exception?  No.
The claims are limited to measuring collagen type X alpha 1 via an antibody that binds to a specific epitope.

Also weighing against eligibility is the fact that the step of assessing the level of the biomarkers is a step that anyone practicing the naturally occurring correlation would necessarily have to undertake.  Finally, the correlating step is a mental step and fall under the abstract idea judicial exception.   Since as explained above, the measuring step is routine and conventional, the claim as a whole does not amount to significantly more than the abstract idea and natural principle.
Furthermore, the claims do not do significantly more than describe the judicial exception(s) with general instructions to apply/use it, in that the claims do not recite any steps that would practically apply the method depending on the results of the method. 
For all of these reasons, the elements/steps recited in the claims in addition to the judicial exception(s) fail to ensure that the claimed method amount to something significantly more than the judicial exception(s) itself.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 4-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kwan et al., (Abnormal Compartmentalization of Cartilage Matrix Components in Mice Lacking Collagen X: Implications for Function, The Journal of Cell Biology, Volume 136, Number 2, January 27, 1997 459–471), in view of Hancock et al. ((2005) Synthetic Peptides as Antigens for Antibody Production. In: Burns R. (eds) Immunochemical Protocols. Methods In Molecular Biology™, vol 295. Humana Press. https://doi.org/10.1385/1-59259-873-0:013), as evidenced by Chan et al. (A Nonsense Mutation in the Carboxyl-terminal Domain of Type X Collagen Causes Haploinsufficiency in Schmid Metaphyseal Chondrodysplasia, J. Clin. Invest. 101(7), 1998, 1490-1499).
	Regarding claim 1, Kwan teaches a rabbit polyclonal antibody against
bacterially expressed COOH-terminal noncollagenous peptide of mouse collagen X (Page 461, left column, second paragraph). Kwan also teaches that Collagen X is a homotrimer of three alpha 1 chains, with a short (38 aa) nonhelical amino terminus (NC2), a triple helix of 463 aa and a COOH-terminal highly conserved noncollagenous domain (NC1) of 161 aa (Page 459, left column, third paragraph), therefore Kwan teaches a polyclonal antibody reacts with the collagen X alpha 1 NC1 domain. It is known in the art that collagen X alpha 1 NC1 domain contains SEQ ID NO: 1, as evidenced by Chan at Fig. 8 wherein the amino acid sequence of the human type X collagen NC1 domain is listed. 

Hancock teaches antibody production method using synthetic peptides is well known in the art (Page 15, lns. 23-25) and antibodies can be raised against novel gene products that are specifically directed against sites of interest, for example, unique regions, highly conserved regions, active sites, etc. (Page 14, first paragraph) and very frequently, the C-terminus of a protein, is exposed, and this sequence makes a good first choice for the antigenic peptide (Page 16, lns. 5-7).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the teachings of Kwan, wherein the whole collagen X alpha 1 NC1 domain is used to generate the polyclonal antibody, to use the SEQ ID NO: 1 as immunogen to generate the antibody as taught by Hancock, to arrive at the claimed invention. Doing so would raise antibodies against novel gene products that are specifically directed against sites of interest as taught by Hancock ((Hancock, Page 14, first paragraph). Additionally, Hancock teaches that C-terminus of a protein makes a good first choice for the antigenic peptide (Hancock, Page 16, lns. 5-7) and collagen X alpha 1 NC1 domain contains SEQ ID NO: 1 as evidenced by Chan (Chan, Fig. 8).
One of skill in the art would have a reasonable expectation of success in combining Kwan with Hancock because antibody production method using synthetic peptides is well known in the art (Hancock, Page 15, lns. 23-25).




Regarding claims 5-6, Kwan in view of Hancock teach the method of immunoassay as claimed in claim 4, wherein said method is used to quantify the amount of intact collagen type X alpha 1 and fragments thereof comprising the amino acid sequence SFSGFLVAPM (SEQ ID NO: 1) in biofluid and said biofluid is serum (Hancock, Page 14, Lns.13-17: the ready availability of the peptide immunogen against which the antibody was raised means that sera can be rapidly and easily screened, for 
Regarding claim 8, Kwan in view of Hancock teach the method of immunoassay as claimed in claim 4, wherein said method is a radioimmunoassay or an enzyme-linked immunosorbent assay (Hancock, Page 14, Lns.13-17: the ready availability of the peptide immunogen against which the antibody was raised means that sera can be rapidly and easily screened, for example, using an enzyme-linked immunosorbent assay for antipeptide activity. It would be obvious to used enzyme-linked immunosorbent assay (ELISA) for antipeptide activity because ELISA assays are routinely used and sera can be rapidly and easily screened using ELISA as taught by Hancock).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kwan et al. (Abnormal Compartmentalization of Cartilage Matrix Components in Mice Lacking Collagen X: Implications for Function, The Journal of Cell Biology, Volume 136, Number 2, January 27, 1997 459–471), in view of Hancock et al. ((2005) Synthetic Peptides as Antigens for Antibody Production. In: Burns R. (eds) Immunochemical Protocols. Methods In Molecular Biology™, vol 295. Humana Press. https://doi.org/10.1385/1-59259-873-0:013), as evidenced by Chan et al. (A Nonsense Mutation in the Carboxyl-terminal Domain of Type X Collagen Causes Haploinsufficiency in Schmid Metaphyseal Chondrodysplasia, J. Clin. Invest. 101(7), 1998, 1490-1499), as applied to claims 1 and 4 above, in further view of Girkontaite et al. (Immunolocalization of Type X Collagen in Normal Fetal and Adult Osteoarthritic Cartilage with Monoclonal Antibodies, Matrix Biology 15 , 231-238, 1996).
Regarding claim 9-10, Kwan in view of Hancock teach the method of immunoassay as claimed in claim 4 as described in detail above.
Kwan does not teach immunoassay wherein said method further comprises correlating the quantity of intact collagen type X alpha 1 and fragments thereof comprising said amino acid sequence SFSGFLVAPM (SEQ ID NO: 1) determined by said method with standard disease samples of known disease severity to evaluate the severity of a disease associated with collagen type X alpha, wherein said disease is osteoarthritis.
Girkontaite teaches correlating the quantity of the NC1 region (which contains SEQ ID NO: 1) with standards correlating to the severity of osteoarthritis (Abstract:  observations on enhanced chondrocyte hypertrophy and type X collagen expression in osteoarthritic articular cartilage; Pages 233-236). 
It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have correlated type X collagen expression with osteoarthritis, as taught by Girkontaite, in the method of Kwan in view of Hancock. One of ordinary skill in the art would have been motivated to make the combination because Girkontiate teaches that It was previously shown that chondrocytes of osteoarthritic articular cartilage also synthesize enhanced amounts of type X collage (Girkontiate, Page 232, left column, second paragraph) and that to study processing and subsequent extracellular degradation of type X collagen in degenerative joint diseases, the development of monoclonal antibodies against various epitopes of 
One of skill in the art would have a reasonable expectation of success in combining Kwan in view of Hancock with Girkontiate because they are directed to a method of measuring the level of type X collagen.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over by Kwan et al. (Abnormal Compartmentalization of Cartilage Matrix Components in Mice Lacking Collagen X: Implications for Function, The Journal of Cell Biology, Volume 136, Number 2, January 27, 1997 459–471), in view of Hancock et al. ((2005) Synthetic Peptides as Antigens for Antibody Production. In: Burns R. (eds) Immunochemical Protocols. Methods In Molecular Biology™, vol 295. Humana Press. https://doi.org/10.1385/1-59259-873-0:013) and Girkontaite et al. (Immunolocalization of Type X Collagen in Normal Fetal and Adult Osteoarthritic Cartilage with Monoclonal Antibodies, Matrix Biology 15 , 231-238, 1996), as evidenced by Chan et al. (A Nonsense Mutation in the Carboxyl-terminal Domain of Type X Collagen Causes Haploinsufficiency in Schmid Metaphyseal Chondrodysplasia, J. Clin. Invest. 101(7), 1998, 1490-1499), as applied to claims 1, 4 and 9 above, and further in view of Heras (the Biological Basis of Joint Ankylosis: studies in the ank/ank mouse; Thesis, http://hdl.handle.net/1807/26466, 2010).
Regarding claim 11,  Kwan in view of Hancock and Girkontaite teach the method of immunoassay as claimed in claim 9 as described in detail above.

Heras teaches throughout the publication the biological basis of joint ankylosis. Specifically, Heras teaches that the collagen type X is a biomarker for the hypertrophic chondrocyte (Page 21, Ln. 1), Heras further teaches chondrocyte hypertrophy in physiological and pathological conditions in Fig. 1.3, which demonstrated that chondrocyte hypertrophy is a feature of human osteoarthritis and is also shown to be associated with ankylosing spondylitis (Fig. 1.3, caption).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have correlated the collagen type X with ankylosing spondylitis, as taught by Heras, in the method of Kwan in view of Hancock and Girkontaite. Doing so would help understand the mechanisms that regulate the progression to hypertrophy as suggested by Heras (Page 21, second paragraph).
One of skill in the art would have a reasonable expectation of success in combining Kwan in view of Hancock and Girkontaite with Heras because they are directed to a method of measuring the level of type X collagen.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYAN ZOU whose telephone number is (571)272-1067.  The examiner can normally be reached on Mon-Fri 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAO-THUY L NGUYEN/Supervisory Patent Examiner, Art Unit 1641                                                                                                                                                                                                        March 7, 2022